Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 

Acknowledgment
The amendment filed on 01/18/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-2, 5, 7-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Saud et al. (US 20160183358 A1; hereinafter “Al-Saud”) in view of Cheng et al. (US 9263626 B1; hereinafter “Cheng”) and Farah et al. (US 20180248070 A1; hereinafter “Farah”).

In re claim 1, Al-Saud discloses a method for making a polycrystalline device stack film (figs. 1-7) comprising 
the steps of laminating a polycrystalline device stack 10A ([0024, 0027]; the upper region of the base substrate 10 may also include one or more III-V compound semiconductor layers which can be used as a photovoltaic device.) on a substrate 10B to a stressor layer (18, 20) (¶ 0042, 0057) wherein the stressor layer (18, 20) and the polycrystalline device stack 10A have a coefficient of thermal expansion (CTE) mismatch between the stressor layer (18, 20) and the polycrystalline device stack 10A (¶ 0049) and wherein the polycrystalline device stack 10A is delaminated from the substrate 10B to make the polycrystalline device stack film 10A  (¶ 0070-0071) and
further comprising applying a front contact 24 (fig. 7; ¶ 0060) to the polycrystalline device stack film after the delamination step.
Al-Saud does not expressly disclose the front contact is transparent.
In the same field of endeavor, Cheng discloses a method of making a photovoltaic device stack film (figs. 1-7) comprising applying a transparent front contact 22 to the photovoltaic device stack film after the delamination step (fig. 7; C. 12, 1st and 2nd paragraphs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cheng into the method of Al-Saud in order to form an optically transparent and 

Al-Saud/Cheng does not expressly disclose wherein the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -30 °C and -135 °C.
In the same field of endeavor, Farah discloses wherein the delamination of the photovoltaic device stack film (e.g. EPI solar cell) from the substrate (e.g. GaAs wafer) takes place at temperature about -140°C (¶ 0015).
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Farah into the method of Al-Saud/Cheng and perform the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -Farah).

Furthermore, it is evident that Al-Saud recognizes that controlled spalling technology is a parameter that is result effective variable since controlling the spalling process affects the efficiency of the photovoltaic materials (¶ 0003 of Al-Saud). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the spalling process of Al-Saud/Cheng/Farah in order to increase the efficiency of the solar cells (¶ 0003 of Al-Saud). One would have been motivated to do so as Al-Saud recognizes that controlling the spalling process is a known result effective variable as explained above.
Regarding the polycrystalline device stack film having a post-delamination efficiency of at least 11.4%:
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, MPEP §2144.05-II (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on Al-Saud’s teaching, controlling the spalling process is a known result effective variable and thus is considered to be prima facie obvious as explained above.



In re claim 2, Al-Saud/Cheng/Farah discloses the method of claim 1 outlined above.
Al-Saud further discloses the method of claim 1 (figs. 1-7) wherein the stressor layer (18, 20) comprises a handle layer 20.


Claims 1, 2, 5, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight et al. (US 20170104113 A1; hereinafter “Haight”) in view of Cheng and Farah.

In re claim 1, Haight discloses a method for making a polycrystalline device stack film (figs. 1-5) comprising the steps of laminating a polycrystalline device stack (16, 18) (¶ 0037-0041) on a substrate 12 (¶ 0032) to a stressor layer (28, 30) (¶ 0044) wherein the stressor layer (28, 30) and the polycrystalline device stack (16, 18) have a coefficient of thermal expansion (CTE) mismatch between the stressor layer (28, 30) and the polycrystalline device stack (16, 18) (¶ 0044) and wherein the polycrystalline device stack (16, 18) is delaminated from the substrate 12 to make the polycrystalline device stack film (16, 18) (fig. 2; ¶ 0044-0046) and
further comprising applying a front contact 24 (¶ 0043) to the polycrystalline device stack film after the delamination step.
Haight does not expressly disclose the front contact is transparent.
In the same field of endeavor, Cheng discloses a method of making a photovoltaic device stack film (figs. 1-7) comprising applying a transparent front contact 22 to the photovoltaic device stack film after the delamination step (fig. 7; C. 12, 1st and 2nd paragraphs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cheng into the method of Haight in order to form an optically transparent and 

Haight/Cheng does not expressly disclose wherein the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -30 °C and -135 °C.
In the same field of endeavor, Farah discloses wherein the delamination of the photovoltaic device stack film (e.g. EPI solar cell) from the substrate (e.g. GaAs wafer) takes place at temperature about -140°C (¶ 0015).
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Farah into the method of Haight/Cheng and perform the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -Farah).

It is evident that Haight recognizes that the thin film device needs to be controllably removed from the substrate upon which the device was grown without introducing defects into a thin absorber film (¶ 0021). Thus, controlled delamination is a parameter that is result effective variable since controlling the delamination process affects the efficiency of the photovoltaic materials (¶ 0021 of Haight). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the delamination process of Haight /Cheng/Farah in order to increase the efficiency of the solar cells (¶ 0021 of Haight). One would have been motivated to do so as Haight recognizes that controlling the delamination process reduces defects and thus increase efficiency.
Regarding the polycrystalline device stack film having a post-delamination efficiency of at least 11.4%:
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore, MPEP §2144.05-II (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on Haight’s teaching, controlling the delamination process is a known result 

In re claim 2, Haight/Cheng/Farah discloses the method of claim 1 outlined above.
Haight further discloses the method of claim 1 (figs. 1-5) wherein the stressor layer (28, 30) comprises a handle layer 30 (¶ 0044).

In re claim 5, Haight/Cheng/Farah discloses the method of claim 1 outlined above.
Haight further discloses the method of claim 1 (figs. 1-5) wherein the substrate 12 is glass (¶ 0032).

In re claim 7, Haight/Cheng/Farah discloses the method of claim 1 outlined above.
Haight further discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) is crack-free (¶ 0044-0046).

In re claim 8, Haight/Cheng/Farah discloses the method of claim 1 outlined above.
Haight further discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) comprises CdTe (¶ 0041).

In re claim 9, Haight/Cheng/Farah discloses the method of claim 1 outlined above.
Haight further discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) comprises CIGS (¶ 0040).



Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the remarks filed on 01/18/2022 that there is no teaching in Al-Saud that the method of Applicant's independent claim 1 that results a polycrystalline device stack film has a post-delamination efficiency of at least 11.4%.

Examiner disagrees. Al-Saud discloses the controlled spalling process mentioned above can be used for transferring thin layers of III-V compound semiconductor materials from a rigid host substrate to a lightweight flexible substrate (¶ 0004) and  the thin-film substrate layers that can be removed by this controlled spalling technology can be used to 1) increase the cost per Watt value of conventional photovoltaic technology or 2) permit fabrication of novel, high-efficiency photovoltaic, electronic and opto-electronic materials that are flexible and can be used to produce new products (¶ 0003). Therefore, Al-Saud recognizes that the controlled spalling process is a parameter which would impact the post-delamination efficiency (i.e., a result effective variable).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the spalling process of Al-Saud/Cheng/Farah in order to increase the efficiency of the solar cells (¶ 0003 of Al-Saud). One would have been motivated to do so as Al-Saud recognizes that controlling the spalling process is a known result effective variable as explained above.
Regarding the polycrystalline device stack film having a post-delamination efficiency of at least 11.4%:
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed 
Furthermore, MPEP §2144.05-II (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on Al-Saud’s teaching, controlling the spalling process is a known result effective variable and thus is considered to be prima facie obvious as explained above.

Similarly, it is evident that Haight recognizes that the thin film device needs to be controllably removed from the substrate upon which the device was grown without introducing defects into a thin absorber film (¶ 0021). Thus, controlled delamination is a parameter that is result effective variable since controlling the delamination process affects the efficiency of the photovoltaic materials (¶ 0021 of Haight). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the delamination process of Haight /Cheng/Farah in order to increase the efficiency of the solar cells (¶ 0021 of Haight). One would have been motivated to do so as Haight recognizes that controlling the delamination process reduces defects and thus increase efficiency.
Regarding the polycrystalline device stack film having a post-delamination efficiency of at least 11.4%:
MPEP §2144.05-II (A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid 
Furthermore, MPEP §2144.05-II (B) describes that it is considered to be prima facie obvious when there is a motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result.
Based on Haight’s teaching, controlling the delamination process is a known result effective variable and thus is considered to be prima facie obvious as explained above.



Applicant argues on page 8 of the remarks filed on 01/18/2022 that none of the prior art of record does not teach the delamination temperature between about -30 °C and -135 °C.
Examiner disagrees. 
Al-Saud/Cheng or Haight/Cheng does not expressly disclose wherein the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -30 °C and -135 °C.
In the same field of endeavor, Farah discloses wherein the delamination of the photovoltaic device stack film (e.g. EPI solar cell) from the substrate (e.g. GaAs wafer) takes place at temperature about -140°C (¶ 0015).
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Farah into the method of Al-Saud/Cheng or Haight/Cheng and perform the delamination of the polycrystalline device stack film from the substrate takes place at temperatures between about -30 °C and -135 °C in order to initiate and propagate a crack across the wafer and attain a fast delamination step (¶ 0013, 0015 of Farah).

Therefore, the rejection stands.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893